21 N.Y.2d 712 (1967)
The People of the State of New York, Respondent,
v.
William Breslin and Thomas Brennan, Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued November 27, 1967.
Decided December 29, 1967.
Joseph L. Belvedere for appellant.
Frank S. Hogan, District Attorney (Alan F. Scribner and H. Richard Uviller of counsel), for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Judgment affirmed. The admission of the Grand Jury testimony may be deemed to be harmless error (Gilbert v. California, 388 U. S. 263). Therefore, we find it unnecessary to pass on the question of retroactive application of Garrity v. New Jersey (385 U. S. 493).